The Attorney       General of Texas
                                                  April 9, 1986
JIM MAlTOX
Attorney General


Supreme Court Building
                                 HonorableHenry Wade              OpinionNo.JM-471
P. 0. BOX 12546                  DistrictAttorney
A”!dl”, TX. 7671% 2546           GovernmentCenter             Re: Whether a corporatesuretyway sub-
5121475.2501                     Dallas,Texas 75:!02          stltute an agent's name on a license
Telex 910/674-1367
Telecopier   512l475-0266
                                                              without fulfillingthe requirementof a
                                                              new applicationfor licensing
714 Jackson. Suite 700           Dear Mr. Wade:
Dallas, TX. 752024506
214/742-6944
                                     The statute ,v'hich  governs the licer~singof bail bondsmen in
                                 certain counties, article 2372p-3, V.T.C.S., requires a corporate
4624 Alberta   Ave., Suite 160   surety to designatea named agent of the corporationto executebail
El Paso. TX. 793052793           bonds on behalf of the licensedcorporatesurety. A separatelicense,
9151533.3464                     which Is valid for :24months, is requiredfor each agent. You inform
                                 us that a corporatesurety licensedby the Dallas County Bail Bond
    1 Texas. Suite 700
                                 Board desires to replace one of its designated agents with a new
i-mus,on, TX. 77002-3111         agent, one not yet licensed. You wish to know whether the Dallas
7131223.5666                     County Ball Bond Board may permit the newly designatedagent'sname to
                                 be substitutedfor that of the previouslydesignatedagent for the
                                 portionof the 24-monthperiod remainingon the previouslydesignated
806 Broadway, Suite 312
Lubbock, TX. 79401.3479
                                 agent'slicense. Me answer your questionin the negative.
6OW747.5238
                                     Subsection (,::Iof section 7 of' article 2372p-3, V.T.C.S..
                                 governinga corpor,%tion
                                                       acting as a surety,providesthe following:
4309 N. Tenth. Suite S
McAllen, TX. 76501.1665
5121662.4547
                                             Any corporationwhich acts as 8 surety shall,
                                          before errcuringany bail bond, first file in the
                                          office c,f the county clerk of the county where
 2M) Main Plaza, Suite 400                such bat:1 bond is given a power of attorney
 San Antonio. TX. 76205.2797
                                          designatLngand authorizingthe named agent of
 512n25.4191
                                          such corporationto execute such ball bonds by
                                          such agc!nt. This power of attorney shall be a
 An Equal OpportunitYI                    valid and binding obligationof the corporation.
 Affirmative Action Employer              A separ&e license is required for each agent
                                          operatingunder a corporationpower of attornay.
                                          (Emphasisadded).

                                      Subsection(a) of section8 governingthe expirationand renewal
                                 of a licenseprovidesin part:




                                                         p. 2153
                                                                    ,
BonorableAenry Wade - Page 2   (JM-471)




            A license issued under this Act expires 24
         months after the aate of its issuanceand may not
         be renewed unless;an applicationfor renews1 is
         filed with the board at least 30 days before
         expiration. The application for renewal shall
         have the same fo:aland content as an application
         for an original license under this Act. The
         applicationfor renewalshall be accompaniedby a
         renewal fee of $530

    Section  6 of the act governing applicationand issuance of a
license sets forth very detailedand specificinformationdisclosure
requirementsand providesthe followingin pertinentpart:

            Sec. 6. (a) Any person desiring to act as a
         bondsman in any court of the county shall file
         with the County Bail Bond Board a swor*
         applicationfor 21license. The applicationshall
         be in such form aad shall containsuch information
         as the board 'may prescribe including the
         following:

             (1) The narn(!)age, and address of the
          applicant, and if the applicant is a surety
          corporation,and whether charteredor admitted to
          do business in this state and qualifiedto write
          fidelity, guaranty, and surety bonds under the
          Texas InsuranceCode, as amended;

             (2) The name underwhich the business shall be
          conducted;

             (3) The name of the place or places, including
          street address aid city, wherein the business is
          to be conducted;

             (4) A statesent listing any nonexempt real
          estate owned by the applicantthat the applicant
          intends to convey in trust to the board to secure
          payment of any obligations incurred by the
          applicant in the bondingbusiness if the license
          is granted. The followingshall be included for
          each parcel llstcd:

             [Specificrequfrements]

             (5) A statementindicatingthe amount of cash
          or cash value of any certificateof deposit or
          cashier's checks which the applicant intends to



                                 p. 2154
EonorableEenry Wade - Page,3   (JM-471)




         place on deposit with the county treasurer to
         secure payment o:Eany obligationsincurredby the
         applicant in the,bondingbusiness if the license
         is granted;

             (6) A complete,sworn financialstatement:

            (7) A declarationby the applicant that he
         till comply with this Act and the rules prescribed
         by the board.

            (b) The applicationof an individual for a
         license under t'xtsAct shall be accompaniedby
         letters of reccmmendatlonfrom three reputable
         personswho have 'knownthe applicantfor a period
         of at least thr(!eyears. If the applicantis a
         corporation,the lettersshallbe requiredfor the
         person to be ir..chargeof its business in the
          county.   . . .

             (c) The applicationshall be accompaniedby a
          fee of $500 fl,r the filing of any original
          application,a photographof the applicant.and a
          set of fingerprintsof the applicant taken by a
          law enforcement,xFficer
                                designatedby the board.

              . . . .

             (e) A hearins shallbe held on the application
          after the board conductsthe inquiriesrequiredby
          Subsection(d) of this section.. . .

    And finally, subsection9(a) of the act govetilng refusal to
grant, suspension,and rlrlocationof licenses provides that "[alo
license may be issued to any person who has not complied with the
requirementsof this [a]ct for applying for an original or renewal
license."

     The act simply does not authorizethe board to permit the sort of
substitutionabout which you inquire. Article 2372p-3,V.T.C.S.,was
enacted for the purpose oE licensingand regulatingbail bondsmen in
certain counrtes. Pursu;intto that end. the statute created at
section 5(a) county bail bond boards in such counties and conferred
upon them certainpowers. See generallyBexar County Bail Bond Board
v. Dcckard,604 S.W.2d 214, 216 (Tex.Civ. App. - San Antonio 1980, no
writ); Attorney General Opinions JM-251 (1984); IN-507 (1982).
Generally,the powers of sn administrative agency arc derivedentirely
from legislativeenactment. Corzeliusv. Railroad Commission, 182
S.W.2d 412, 415 (Tex. Civ. App. - Austin 1944, no writ). An agency




                                 p. 2155
         Eenry Wade - Page 34 (JM-471)
Plonorable




hnn
.---   nnlv
       - - -,   anrh
              anwcta
                __-_.
              =__. -__  aa
                        -- me
                           .    expressly conferredon it by stature,
Stauffe; v. City   of  San Antonio,
                             --     344 S.W.2d 158, 160 (Tax. 1961).
togetherwith those powers uecessarilyimpliedfrom powers and duties
expressly given'or lmpos~cd. City of Sherman v. Public Utility
Commissionof Texas, 643 S.W.2d 681, 686 (Tex. 1983).

     There is no provisionin the act which limitsthe length of time
a licensee may serve as a corporate agent; no re-applicationfor
designationas agent is required. Nor does the act limit the number
of persons who may be designated as agents by a corporate surety.
Subsection7(c) requiresonly that any person designatedas an agent
be also a licensee. The itc:t,though, limits the length of time for
which a license may be vrtlid,specificallyproviding in subsection
8(a) that a licensewill errpire24 months from its date of Issuance.
There is no provisionin tie act which expresslyor impliedlypermits
the substitutionon a licer;scof one person'sname for another.

     An applicant for lice~asingor renewal is required to provide
detailed informationabout the applicant'sfinancialstatus, letters
of recommendation, and a set of fingerprints. Sec. 6. The required
Informationis used to dezermine whether the applicantis qualified
for licensing. The licensingprocedure includesa hearing in which
the applicantparticipates. In view of the detailedscrutinyof the
applicant's personal qualifications for licensing which article
2372p-3requires,it is clear that the legislaturedid not Intend that
the countybail bond board could substitutethe name of an unlicensed
person on a licensepreviouslyissued to anotherperson. Accordingly,
we answer your questionin the negative.

                                  SUMMARY

                   Under article 2372p-3,V.T.C.S.,a countybail
                bond board may not substitute the name of one
                personnot yet lztcensedfor that of anotherperson
                alreadylicensed.




                                            JIM    WATTOX
                                            AttorneyGeneralof Texas

 JACX EIGRTOWRR
 First AssistantAttorneyGeneral

 MARY KELLER
 ExecutiveAssistantAttorneyGeneral




                                       p. 2156
i

    HonorableEenry Wade - Page Ii (JM-471)




    ROBERT GRAY
    SpecialAssistantAttorneyGeneral

    RICK GILPIN
    Chairman,Opinion Committee

    Preparedby Jim Moellinger
    AssistantAttorneyGeneral




                                 p. 2157